Plaintiff in error, hereinafter referred to as defendant, was convicted in the county court of Oklahoma county of transportation of intoxicating liquor, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of 30 days.
It appears from the record that certain members of the highway patrol were on duty on Lincoln Highway near the town of Edmond; that defendant was driving the automobile at an excessive rate of speed; that he was accompanied by Ray Burleson, who was drunk and creating a disturbance; that the officers stopped them, and one of them started to make out a ticket of arrest, taking the automobile number and other information; that Burleson jumped out of the car with a pistol in his hand, cursing and threatening the officers, and told them they could not look in the car because they had no search warrant. While one of the officers took Burleson into custody and took his gun away from him, the other officer looked in the back of the car and found a five-gallon keg of whisky.
Timely motion was made to suppress the evidence on the ground that these facts disclosed an unlawful *Page 198 
search of defendant's car. Counsel for defendant in his brief says:
"There is no doubt that this defendant and his companion were arrested, but it takes a wide stretch of imagination to hold that they were under lawful arrest when the search was made."
It being admitted by defendant that he was under arrest, there can be no doubt that the circumstances disclosed by the evidence were sufficient to authorize the officers to make the arrest, and it was therefore lawful.
No reversible error appearing, the cause is affirmed.
EDWARDS, P. J., and DAVENPORT, J., concur.